Citation Nr: 0008327	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  96-42 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1977 to 
July 1995.  

This appeal originally came before the Board on appeal of a 
December 1995 rating action by the RO located in Sioux Falls, 
South Dakota, which granted service connection for a cervical 
spine disability and assigned a 10 percent evaluation.  The 
appellant subsequently perfected an administrative appeal, 
which challenged the assignment of the 10 percent rating, and 
which raised the issue of entitlement to an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) for a cervical spine disability.  


REMAND

In a September 1999 decision, the Board remanded this case.  
At that time, the Board stated that in a June 1998 decision, 
the Board had denied the appellant's claim for an evaluation 
in excess of 10 percent for his service-connected cervical 
spine disability.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 1991 
& Supp. 1998).  In the June 1998 decision, the Board had also 
noted that upon a review of the evidence of record, the 
appellant had asserted that his cervical spine disability had 
interfered with his pursuit of a career and activities of 
daily living.  Accordingly, the Board had remanded the 
appellant's claim to the RO for additional development.  

In the September 1999 decision, the Board noted that in July 
1998, the RO had sent a letter to the appellant informing him 
of the necessary elements of a claim for an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1), with respect to his 
service-connected cervical spine disability.  The Board 
indicated that the July 1998 letter had offered the appellant 
the opportunity to supplement the record as desired.  The 
Board also noted that the evidence of record was negative for 
a response from the appellant.  However, the Board stated 
that in an August 1998 rating action and subsequent September 
1998 Supplemental Statement of the Case (SSOC), the RO, 
instead of addressing the issue of entitlement to an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) for a cervical spine disability, had 
addressed the issue of entitlement to an evaluation in excess 
of 10 percent for a cervical spine disability.  Thus, it was 
the Board's determination that the RO had not adjudicated the 
appellant's claim for an extraschedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(1) for a cervical 
spine disability, as requested in the June 1998 Board 
decision.  Accordingly, in light of the above, the Board 
remanded this decision and requested that the RO once again 
inform the appellant of the elements necessary for a claim 
for an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), 
with respect to his service-connected cervical spine 
disability, and permit him the full opportunity to supplement 
the record as desired.  Thereafter, the RO was to consider 
whether the medical and employment evidence submitted 
warranted the assignment of an extra-schedular rating for the 
service-connected cervical spine disability pursuant to 
38 C.F.R. § 3.321(b)(1).  

The Board observes that following the Board's September 1999 
decision, the RO immediately issued an SSOC, dated in 
September 1999, and denied the appellant's claim for 
entitlement to an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for a cervical spine 
disability.  However, the Board notes that according to the 
September 1999 Board remand decision, the RO was to first 
inform the appellant of the elements necessary for a claim 
for an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), 
with respect to his service-connected cervical spine 
disability, and permit him the full opportunity to supplement 
the record as desired, and then the RO was to consider 
whether the medical and employment evidence submitted 
warranted the assignment of an extra-schedular rating for the 
service-connected cervical spine disability pursuant to 
38 C.F.R. § 3.321(b)(1).  The Board notes that subsequent to 
the September 1999 Board remand decision, the evidence of 
record is negative for a letter from the RO to the appellant 
informing him of the elements of extra-schedular 
consideration and of his opportunity to supplement the 
record. 

In light of the above, it is the Board's determination that 
the RO did not first notify the appellant about the elements 
necessary for an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1), with respect to his service-connected cervical 
spine disability, and allow him to supplement the record, as 
requested in the September 1999 Board decision.  The Board 
notes that it is obligated by law to ensure that the RO 
complies with its directives, as well as those of the United 
States Court of Appeals for Veterans Claims (Court) (formerly 
known as the United States Court of Veterans Appeals).  The 
Court has stated that compliance by the Board and the RO with 
remand directives is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Although the Board regrets further delay, in light of the 
above, the Board is of the opinion that additional 
development is warranted.  In accordance with the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claim, the case is REMANDED for the 
following actions:

1.  The RO should first inform the 
appellant of the elements of a claim for 
an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1), with respect to his 
service-connected cervical spine 
disability, and permit him the full 
opportunity to supplement the record as 
desired.  (Note: In view of the 
enumerated provisions, there is a duty to 
notify the appellant that he is 
responsible for furnishing employment 
records to support his claim that his 
service-connected cervical spine 
disability affects his employment.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997)).  The RO should assist the 
appellant, as necessary, in obtaining the 
relevant medical or employment evidence 
by obtaining the appropriate 
authorizations.  If the search is 
unproductive, the RO should indicate so 
in its decision. 

2.  Thereafter, the RO should consider 
whether the medical and employment 
evidence submitted warrants the 
assignment of an extra-schedular rating 
for the service-connected cervical spine 
disability pursuant to 38 C.F.R. 
§ 3.321(b)(1).  If the criteria for an 
extra-schedular rating are met, the case 
should be referred to the Undersecretary 
for Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  

If the benefits sought on appeal are not granted, the 
appellant and his representative should be afforded a 
Supplemental Statement of the Case, the applicable law, and a 
full explanation of the actions taken on his claim.  The 
appellant should be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




